The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 	Group I, claim(s) 1-3 and 5, drawn to a method of manufacturing a power module substrate board classified in H01L21/4871.
 	Group II, claim(s) 4, drawn to a ceramic-copper bonded body classified in H05K1/0306.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
special technical feature. Thomas et al. (DE102012104903) in view of Oishi et al. (JPH0883864), included in the IDS, teaches the Invention II; Thomas teaches a ceramic-copper bonded body (fig. 4) comprising: a ceramic board (3 [paragraph 0049] Thomas states, “ceramic 3”) having a dividing groove (9 [paragraph 0039] Thomas states, “crack 9”) for dividing into a plurality of ceramic substrate boards, a circuit layer-forming copper layer consisting of a plurality of first copper layers (4 [paragraph 0035] Thomas states, “metallization 2 is also the respective metallization formed by a metal foil and thereby preferably by a copper foil”) arranged and bonded on a first surface (top surface of ceramic board 3) of the ceramic board (3), and a metal layer-forming copper layer consisting of one or more second copper layers (2) with a smaller arrangement number than that of the first copper layers (figure 4 shows eight “first copper layers” and only two “second copper layers”), bonded on a second surface of the ceramic board (3) and having a larger planar area than that of the first copper layers (claimed structure shown in figures 9 and 11), wherein among substrate board-forming areas of the ceramic substrate board partitioned by the dividing groove, at least two of the adjacent substrate board-forming areas are covered by the second copper layer (figure 9 shows four separate second copper layers and appears to meet the claimed limitation).
 Thomas fails to teach wherein the second copper layer has a smaller thickness than that of the first copper layers.

 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic-copper bonded body having the first and second copper layers upon a ceramic board as taught by Thomas with the second copper layer having a smaller thickness than the first copper layer as taught by Oishi because Oishi states, “This structure corrects dynamic imbalance with respect to the heat dissipation copper foil 4 thus suppressing thermal stress and strain of the board 1. Consequently, thermal strain and stress of semiconductor module are suppressed resulting in a power semiconductor device having long service life” [Abstract].
 	Invention I has other special technical features such as “etching” that do not overlap with that of Invention II and therefore Inventions I and II are not related to a single general inventive concept.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN T SAWYER/
Primary Examiner, Art Unit 2847